DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.
Applicant’s election without traverse of Group I (claims 1-9, 16-20) in the reply filed on 9/14/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balan et al., US2017/0357332 A1, and further in view of Urban et al., US2018/0012333 A1.
Regarding claim 1, Balan teaches A method for predicting a motion of an object (Abstract; methods for providing a wireless hand-held inertial controller for use with a head-mounted, augmented or virtual reality display or other conventional display that operates with six degrees of freedom.), comprising: determining a position of the object based on first time-series data of a position sensor mounted to the object (par. 0005; a second sensor located in a known location relative to the display for determining the position of one or more hands of a user relative to the display and for providing position data to the processor.); and determining an orientation of the object based on second time-series data of at least one inertial sensor mounted to the object (par. 0005; a first sensor for determining the orientation of the hand-held input device relative to a predetermined frame of reference and providing orientation data to the processor.).  
Balan fails to teach the following recited limitations.  However, Urban teaches extrapolating a motion trajectory of the object based on a motion model using the position of the object and the orientation of the object (par. 0075; The tracker is used to estimate the object center position p in frame t: p(t). The tracking is performed in forward and backward directions in order to be able to extrapolate object trajectories leaving or entering the front screen.), wherein the motion model uses a first weighting factor for the position of the object and a second weighting factor for the orientation of the object (par. 0076; The number of estimated position must be greater than 3 to estimate the parameters, but a higher number allows reducing the effects of noise. However, a number of observation frames must be kept below a certain number for the motion model to hold (practically, the number of estimated positions must be kept under 30 by dropping oldest estimations). The trajectory is estimated for each frame.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Balan’s teachings with Urban’s teachings in order to generate an extrapolated image that extends beyond a border of an image (Urban, par. 0026).

Regarding claim 2, Balan and Urban teach all the limitations in claim 1.  Balan further teaches further comprising: determining a first confidence level for the position of the object (par. 0060; determining the relative positions each part and, from that information, and once a certain level of confidence that a controller should be associated with a particular hand, then such association is made for future identification and tracking.); determining a second confidence level for the orientation of the object (par. 0060;  the image processor can detect orientation of the user's hand by segmenting various parts of the user's hands and arms, and once a certain level of confidence that a controller should be associated with a particular hand, then such association is made for future identification and tracking.); adjusting the first weighting factor based on the first confidence level (par. 0074; the hand pose component of the HMD compares the pose detected in the video frame against a pose classifier and calculate a confidence level based on the correlation or lack thereof between the hand pose as detected in the video frame and hand poses consistent with the Controller being held in the user's hand.); and adjusting the second weighting factor based on the second confidence level (par. 0073; The processor of the HMD then computes a confidence level based on the correlation or lack thereof between the orientation data from the Controller and the orientation data from the HMD.).

Regarding claim 3, Balan and Urban teach all the limitations in claim 2.  Balan further teaches further comprising: adjusting a value range for the first weighting factor and/or a value range for the second weighting factor based on contextual information related to the motion of the object (par. 0047; the IMU 44 arbitrarily assigns an x-axis when it powers up and then continuously tracks azimuth changes (angular rotation in the horizontal plane) from that initial frame of reference.).

Regarding claim 4, Balan and Urban teach all the limitations in claim 1.  Urban further teaches wherein the motion model is based on a polynomial of at least third order (par. 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Balan’s teachings with Urban’s teachings in order to generate an extrapolated image that extends beyond a border of an image (Urban, par. 0026).

Regarding claim 5, Balan and Urban teach all the limitations in claim 4.  Urban further teaches wherein the polynomial is a Kochanek-Bartels spline or a cubic Hermite spline (par. 0083; The appearance can be simply the object cut in the last frame it appeared, or a combination (using some blending technique) of the last appearances.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Balan’s teachings with Urban’s teachings in order to generate an extrapolated image that extends beyond a border of an image (Urban, par. 0026).

Regarding claim 6, Balan and Urban teach all the limitations in claim 4.  Urban further teaches wherein extrapolating the motion trajectory of the object comprises tangentially extrapolating the polynomial based on the weighted position of the object and the weighted orientation of the object (par. 0084).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Balan’s teachings with Urban’s teachings in order to generate an extrapolated image that extends beyond a border of an image (Urban, par. 0026).

Regarding claim 7, Balan and Urban teach all the limitations in claim 1.  Balan further teaches further comprising: determining a motion state of the object based on the first time-series data and/or the second time-series data (par. 0027); adjusting the first weighting factor and the second weighting factor based on the motion state (par. 0047).

Regarding claim 8, Balan and Urban teach all the limitations in claim 1.  Balan further teaches wherein the second time-series data comprises at least one of 3-dimensional acceleration data, 3-dimensional rotational velocity data, 3-dimensional magnetic field strength data and/or barometric pressure data (par. 0057; acceleration data from the IMU of each controller over a period of time.).

Regarding claim 9, Balan and Urban teach all the limitations in claim 1.  Balan further teaches wherein the first time-series data comprises 3-dimensional position data (par. 0055; the position data to track the one or more hands of the user within a three dimensional field of view with six degrees of freedom.).

Regarding claim 16, Balan and Urban teach all the limitations in claim 1.  Balan further teaches A method for generating a virtual reality view for a user (par. 0028;  The virtual environment may be a virtual model generated based on image data captured of the real-world background by optical sensor system 16 of the HMD device 10.), comprising: determining a motion of the user according to the method of claim 1 (Abstract); generating the virtual reality view based on the motion of the user (par. 0023; generate a virtual model of the real world background that may be displayed to the user via the display 12.); and displaying the virtual reality view to the user (par. 0023; virtual model of the real world background that may be displayed to the user via the display 12.).

Regarding claim 17, Balan and Urban teach all the limitations in claim 16.  Balan further teaches further comprising: calculating expected first time-series data of the position sensor for a predefined movement of the user (par. 0049); changing the virtual reality view, outputting a sound and/or emitting smell to the user in order to urge the user to execute the predefined movement (par. 0033); and determining an error of actual first time-series data of the position sensor for the predefined movement of the user with respect to the expected first time-series data (par. 0046).

Regarding claim 18, Balan and Urban teach all the limitations in claim 17.  Balan further teaches further comprising: calibrating the motion model based on the error (par. 0047); and/or continuously changing the virtual reality view based on the error, wherein changes between consecutive frames of the virtual reality view due to the error are below a perceptibility threshold of the user (par. 0050).

Regarding claim 19, Balan and Urban teach all the limitations in claim 16.  Balan further teaches further comprising: determining an orientation error and/or a positioning error in the virtual reality view (par. 0047); changing the virtual reality view, outputting a sound and/or emitting smell to the user in order to urge the user to execute a predefined movement (par. 0033); and continuously changing the virtual reality view based on the orientation error and/or the positioning error while the user executes the predefined movement (par. 0046), wherein changes between consecutive frames of the virtual reality view due to the orientation error and/or the positioning error are below a perceptibility threshold of the user (par. 0050).

Regarding claim 20, Balan and Urban teach all the limitations in claim 17.  Balan further teaches wherein changing the virtual reality view comprises changing a viewing direction in the virtual reality view or transforming a geometry of at least one object in the virtual reality view (par. 0057), wherein changes of the viewing direction or transformations of the geometry of the at least one object between consecutive frames of the virtual reality view are below a perceptibility threshold of the user (par. 0057).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649